EXHIBIT 10.3



 
THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR THE SECURITIES LAWS OF
ANY STATE. THIS WARRANT MAY NOT BE OFFERED, SOLD, HEDGED, PLEDGED OR OTHERWISE
TRANSFERRED. ANY SHARES OF COMMON STOCK ISSUED UPON EXERCISE OF THIS WARRANT MAY
NOT BE OFFERED, SOLD, HEDGED, PLEDGED OR OTHERWISE TRANSFERRED UNLESS AND UNTIL
REGISTERED UNDER THE ACT OR, IN THE OPINION OF LEGAL COUNSEL IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY AND THE TRANSFER AGENT, SUCH
OFFER, SALE, HEDGE, PLEDGE OR OTHER TRANSFER IS EXEMPT FROM SUCH REGISTRATION.
WARRANT


Company:
CytRx Corporation, a Delaware corporation (the "Company").
Number of Shares:
3,000,000 shares of Common Stock (the "Shares")
Type/Series of Stock:
Common Stock, par value $0.001 per share (the "Common Stock").
Warrant Strike Price:
$1.10 per share of Common Stock
Issue Date:
July 27, 2017
Expiration Date:
January 27, 2019

THIS WARRANT CERTIFIES THAT, for good and valuable consideration, NantCell, Inc.
(the "Holder") is entitled to the consideration described herein upon exercise
of this Warrant (the "Warrant"), all as set forth above and as adjusted pursuant
to Section 2 of this Warrant, subject to the provisions and upon the terms and
conditions set forth in this Warrant. Capitalized terms used and not otherwise
defined herein shall have the meanings set forth in that certain Stock Purchase
Agreement (the "Stock Purchase Agreement"), dated as of the date hereof, between
the Company and the Holder.
Exh 10.3 Page 1

--------------------------------------------------------------------------------

SECTION 1. EXERCISE.
1.1
       1.1  Method of Exercise. Holder may at any time after July 27, 2017 and
prior to the Expiration Date, exercise this Warrant, in whole, or from time to
time in part, but not for less than 500,000 Shares and not as to a fractional
share, by delivering to the Company the original of this Warrant together with a
duly executed Notice of Exercise in substantially the form attached hereto as
Appendix 1 (the date on which such Notice of Exercise is delivered, the
"Exercise Date"; provided, however, that if such Notice of Exercise is delivered
after 5:00 p.m., Eastern Time, on a Business Day (as defined below) or is
delivered on a day that is not a Business Day, the Exercise Date will be the
next succeeding Business Day). If this Warrant is exercised in respect of less
than all of the Shares exercisable under the Warrant at any time prior to the
Expiration Date, a new Warrant of like tenor exercisable for the remaining
Shares exercisable under the Warrant may be delivered to the Holder by the
Company. This Warrant or any part thereof surrendered in exercise of th rights
thereby evidences shall thereupon be cancelled by the Company and retires 
 
The Holder, at its option, may exercise this Warrant, in whole or in part, by
means of a "cashless exercise" in which the Holder shall be entitled to receive
a certificate for the number of Shares equal to the quotient obtained by
dividing [(A-B) (X)] by (A), where:
(A) = the VWAP on the Trading Day immediately preceding the date on which Holder
elects to exercise this Warrant by means of a "cashless exercise," as set forth
in the applicable Notice of Exercise;
(B) = the Warrant Strike Price, as adjusted hereunder; and
(X) = the number of Shares that would be issuable upon exercise of this Warrant
in accordance with the terms of this Warrant if such exercise were by means of a
cash exercise rather than a cashless exercise.
"VWAP" means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the arithmetic average of the daily volume weighted average
price of the Common Stock as displayed under the heading of "Bloomberg VWAP" on
Bloomberg page "FSAM <Equity> AQR" for each Trading Day during the 10
consecutive Trading Day Period immediately preceding the Exercise Date (based on
a Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b) if the Common Stock is not then listed or quoted for trading on the
OTC Bulletin Board and if prices for the Common Stock are then reported in the
"Pink Sheets" published by Pink OTC Markets, Inc. (or a similar organization or
agency succeeding to its functions of reporting prices), the most recent bid
price per share of the Common Stock so reported, or (c) in all other cases, the
fair market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Holder and reasonably acceptable to the
Company, the fees and expenses of which shall be paid by the Company. "Trading
Market" means any of the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the NYSE MKT, the
Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global Select
Market, the New York Stock Exchange or the OTC Bulletin Board (or any successors
to any of the foregoing).
        1.2 Lock-Up Period.  All Shares issued upon exercise of  the Warrant are
subject to the terms of Section 5.1, "Lock-Up Period," of the Stock Purchase
Agreement.
                      1.3 Replacement of Warrant. On receipt of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant and, in the case of loss, theft or destruction, on
delivery of an indemnity agreement reasonably satisfactory in form, substance
and amount to the Company or, in the case of mutilation, on surrender of this
Warrant to the Company for cancellation, the Company shall, within a reasonable
time, execute and deliver to Holder, in lieu of this Warrant, a new warrant of
like term, tenor and amount.
Exh 10.3 Page 2

--------------------------------------------------------------------------------

                               1.4 Treatment of Warrant Upon Acquisition of
Company.
(a) Acquisition. For the purpose of this Warrant, "Acquisition" means any
transaction or series of related transactions involving: (i) the sale, lease,
exclusive license, or other disposition of all or substantially all of the
assets of the Company to a person or group of persons acting together; or (ii)
any merger or consolidation of the Company into or with another person or
entity.
      (b) Treatment of Warrant at Acquisition. In the event of an Acquisition in
which the consideration to be received by the Company's stockholders consists
solely of cash, solely of Marketable Securities (as defined below) or a
combination of cash and Marketable Securities (a "Cash/Public Acquisition"),
then, if immediately prior to the closing of the Cash/Public Acquisition, the
price per Share of Company Common Stock, which shall be the arithmetic average
of the volume-weighted average prices per Share as displayed under the heading
of "Bloomberg VWAP" on Bloomberg page "FSAM <Equity> AQR" for each Trading Day
during the 20 consecutive Trading Day Period immediately preceding the Exercise
Date, would be greater than the Warrant Strike Price in effect on such date,
then this Warrant shall, automatically and without further action on the part of
any party or other person, be deemed, as of immediately prior to the closing of
such Cash/Public Acquisition, to be exercised pursuant to Section 1.1 on a
cashless basis, and the Company shall promptly notify the Holder of the amount
of cash and/or the number of Shares (or other securities) issued upon such
exercise to the Holder in connection with the Cash/Public Acquisition.
(c) Notice. The Company shall provide Holder with written notice of the
Cash/Public Acquisition (together with such reasonable information as Holder may
reasonably require regarding the treatment of this Warrant in connection with
such contemplated Cash/Public Acquisition giving rise to such notice), which is
to be delivered to Holder not less than ten (10) Business Days following the
execution of the definitive transaction agreement in connection with the
proposed Cash/Public Acquisition.
(d) Assumption of Obligations. Upon the closing of any Acquisition other than a
Cash/Public Acquisition where the Warrant is automatically exercised pursuant to
Section 1.4(b) above, the acquiring, surviving or successor entity (if other
than the Company) shall assume the obligations of this Warrant, and, in the case
of any Acquisition where the holders of the Common Stock are entitled to receive
cash, securities or other property ("Reference Property") for their shares of
Common Stock, all references to "Shares" in this Warrant shall instead be to the
type and amount of Reference Property that a holder of one share of Common Stock
would receive in such Acquisition, subject to adjustment from time to time in
accordance with the provisions of this Warrant (it being understood that no such
further adjustments will be required with respect to any portion of the
Reference Property that does not consist of equity securities). For purposes of
the foregoing, the type and amount of consideration that holders of Common Stock
are entitled to in the case of events that cause Common Stock to be converted
into the right to receive more than a single type of consideration because
holders of Common Stock have the right to elect the type of consideration they
receive will be deemed to be the weighted average of the types and amounts of
consideration received by the holders of Common Stock that affirmatively make
such an election. The provisions of this Section 1.4(d) shall similarly apply to
successive Acquisitions.
    (e) Definition of Marketable Securities. As used in this Warrant,
"Marketable Securities" means securities meeting all of the following
requirements: (i) the issuer thereof is then subject to the reporting
requirements of Section 13 or Section 15(d) of the Securities Exchange Act of
1934, as amended (the "Exchange Act"), and is then current in its filing of all
required reports and other information under the Act and the Exchange Act; and
(ii) the class and series of shares or other security of the issuer that would
be received by Holder in connection with the Acquisition were Holder to exercise
this Warrant on or prior to the closing thereof is then traded in a Trading
Market.
Exh 10.3 Page 3

--------------------------------------------------------------------------------

SECTION 2.  ADJUSTMENTS TO THE SHARES AND WARRANT STRIKE PRICE.
      2.1 Stock Dividends and Splits. If the Company declares or pays a dividend
or distribution on the outstanding shares of Common Stock, payable in Common
Stock, or subdivides the outstanding shares of Common Stock by reclassification
or otherwise into a greater number of shares, the Number of Shares shall be
proportionately increased and the Warrant Strike Price shall be proportionately
decreased. If the outstanding shares of Common Stock are combined or
consolidated, by reclassification or otherwise, into a lesser number of shares,
the Warrant Strike Price shall be proportionately increased and the Number of
Shares shall be proportionately decreased.
                        2.2 Reclassification, Exchange, Combinations,
Substitution or Replacement. Upon any event whereby all of the outstanding
shares of Common Stock are reclassified, exchanged, combined, substituted, or
replaced for, into, with or by Company securities of a different class and/or
series, then from and after the consummation of such event, this Warrant will be
exercisable for the number, class and series of Company securities that Holder
would have received had the Shares been outstanding on and as of the
consummation of such event, and subject to further adjustment thereafter from
time to time in accordance with the provisions of this Warrant. The provisions
of this Section 2.2 shall similarly apply to successive reclassifications,
exchanges, combinations substitutions, replacements or other similar events.
                        2.3 No Fractional Share. No fractional Share shall be
issuable upon exercise of this Warrant and the number of Shares to be issued
shall be rounded down to the nearest whole Share.
SECTION 3.  REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY.
                        3.1 Representations and Warranties. The Company
represents and warrants to, and covenants and agrees with, the Holder as
follows:
            (a)           Authorization of Warrant. All corporate actions on the
part of the Company, its officers, directors and stockholders necessary for the
authorization, execution and delivery of this Warrant and for the issuance of
the shares of Common Stock upon the exercise of the Warrant have been taken. The
Company has the requisite corporate power to enter into this Warrant and to
carry out and perform its obligations thereunder. The Warrant, when executed and
delivered by the Company, shall be duly authorized, executed and delivered and,
upon due execution and delivery by Holder, the Warrant will be a valid and
binding agreement of the Company, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors' rights generally or by equitable principles.
             (b)            Organization and Good Standing. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has all requisite corporate power and authority to
own, lease and operate its properties and carry on its business as now
conducted. The Company is duly qualified and is in good standing as a foreign
corporation in each jurisdiction in which the properties owned, leased or
operated, or the business conducted, by it requires such qualification except
where the failure to be so qualified or in good standing, individually or in the
aggregate, would not have a Material Adverse Effect, as defined in the Stock
Purchase Agreement.
(c)              No Other Representations and Warranties. The Company
acknowledges that except as set forth in Section 4, neither Purchaser nor any
director, officer, employee, agent or representative of Purchaser makes any
representation or warranty, either express or implied, concerning the
transactions contemplated by this Agreement.
Exh 10.3 Page 4

--------------------------------------------------------------------------------

SECTION 4. REPRESENTATIONS, WARRANTIES OF THE HOLDER.
Holder represents and warrants to the Company (which representations and
warranties will be deemed repeated upon exercise of this Warrant) as follows:
    4.1 Organization and Good Standing. Holder is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has all requisite corporate power and authority to own, lease and operate
its properties and carry on its business as now conducted. Holder is duly
qualified and is in good standing as a foreign corporation in each jurisdiction
in which the properties owned, leased or operated, or the business conducted, by
it requires such qualification except where the failure to be so qualified or in
good standing, individually or in the aggregate, would not have a material
adverse effect on the on the business, assets, liabilities, financial condition
or results of operations of Holder and its subsidiaries, taken as a whole.
    4.2 Authorization. All corporate actions on the part of Holder, its
officers, directors and stockholders necessary for the authorization, execution
and delivery of the Warrant have been taken. Holder has the requisite corporate
power to enter into the Warrant and to carry out and perform its obligations
thereunder. The Warrant, when executed and delivered by Holder, shall be duly
authorized, executed and delivered and, upon due execution and delivery by the
Company. The Warrant will be a valid and binding agreement of Holder, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors' rights generally or by equitable
principles.
    4.3 No Conflicts. Neither the execution, delivery nor performance of the
Warrant, nor the consummation by Holder of the transactions contemplated by the
Warrant will result in any violation of, be in conflict with, cause any
acceleration or any increased payments under, or constitute a default under,
with or without the passage of time or the giving of notice: (a) any provision
of Holder's Amended and Restated Certificate of Incorporation or Holder's
Bylaws, each as in effect on the date hereof or at the Closing; (b) any
provision of any judgment, decree or order to which Holder is a party or by
which it is bound; or (c) any note, mortgage, material contract, material
agreement, license, waiver, exemption, order or permit, except in the case of
subsections (b) and (c) as would not have had, or reasonably would be expected
to have, a material adverse effect on the on the business, assets, liabilities,
financial condition or results of operations of Holder and its subsidiaries,
taken as a whole.
    4.4 Ownership. Other than the Shares of Common Stock to be acquired upon
exercise of this Warrant and the Shares of Common Stock to be acquired pursuant
to the Stock Purchase Agreement, none of Holder nor any of its Affiliates, nor
any "group" of persons (as such term is used in and construed under Sections
13d-3 and 14d-2 of the Exchange Act) owns any shares or other securities of the
Company or any direct or indirect rights or options to acquire any such
securities or any securities convertible into such securities or has any rights
to acquire such securities, or has established or increased, directly or
indirectly, a put equivalent position, as defined in Rule 16a-1(h) under the
Exchange Act, with respect to the Company's equity securities. Immediately prior
to the entry into this Agreement, Holder is not the beneficial owner, as defined
under Rule 13d-3 under the Exchange Act, of any securities of the Company. None
of Holder nor any of its Affiliates has traded in any shares or other securities
of the Company in the ninety (90) days prior to the date hereof.
Exh 10.3 Page 5

--------------------------------------------------------------------------------

    4.5 Investment Representations. In connection with the offer and delivery of
this Warrant and the acquisition of shares of Common Stock upon the exercise of
this Warrant, Holder makes the following representations:
           (a)    Purchase for Own Account. Holder is acquiring the Warrant and
Shares of Common Stock for its own account, not as nominee or agent, for
investment and not for, with a view to, or for resale in connection with, any
distribution or public offering thereof within the meaning of the Act. Holder
does not presently have any contract, undertaking or agreement with any person
to sell, transfer or grant participation rights to such person or to any other
person with respect to the Warrant or any of the Shares of Common Stock acquired
by Holder hereunder. Holder has not been organized solely for purposes of
acquiring the Warrant or the shares of Common Stock.
           (b) Restricted Securities. Holder understands that the Warrant and
the Shares of Common Stock to be acquired upon the exercise of the Warrant are
being offered and sold to it in reliance upon specific exemptions from the
registration requirements of the Securities Act and state securities laws and
that the Company is relying upon the truth and accuracy of, and Holder's
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Holder set forth herein in order to determine the
availability of such exemptions and the eligibility of Holder to acquire the
Warrant and Shares of Common Stock.  Holder understands that the Shares of
Common Stock, when issued, shall be "restricted securities" under the federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws the Shares
may be resold without registration under the Securities Act only in certain
limited circumstances. Consequently, Holder may have to bear the risk of owning
the shares for an indefinite period of time. Holder is familiar with Rule 144 as
presently in effect.
          (c) Holder Status.  At the time Holder was offered this Warrant, it
was, and as of the date of this Warrant is, an "accredited investor" as defined
in Regulation D, Rule 501(a), promulgated under the Securities Act.
          (d) Knowledge and Experience of Holder.  Holder has such knowledge,
sophistication and experience in business and financial matters so as to be
capable of evaluating the merits and risks of the prospective investment in the
Shares of Common Stock to be acquired upon exercise of the Warrant, and has so
evaluated the merits and risks of such investment.  Holder has had the
opportunity to review the Company's documents filed with the U.S. Securities and
Exchange Commission and to ask questions of, and receive answers from, the
officers of the Company concerning the Company, including its financial
condition, results of operation and prospects, and the terms and conditions of
the Shares issuable upon the exercise of the Warrant sufficient to enable it to
evaluate its investment. Holder has received all of the information it considers
necessary or appropriate for deciding whether to acquire the Shares to be
acquired upon any exercise of the Warrant. Holder understands that its
acquisition of any Shares issuable upon the exercise thereto involves a
significant degree of risk. Holder understands that the market price of the
Common Stock has been volatile and that no representation is being made as to
the future value of the Common Stock.  Holder is able to bear the economic risk
of acquiring the Shares of Common Stock to be acquired upon exercise of the
Warrant, and is able to afford a complete loss of such acquisition.
Exh 10.3 Page 6

--------------------------------------------------------------------------------

           (e) Legend. Holder understands that, until such time as a
registration statement has been declared effective or the Shares issuable upon
exercise of the Warrant may be sold pursuant to Rule 144 under the Securities
Act without any restriction as to the number of securities as of a particular
date that can then be immediately sold, the certificates evidencing the Shares
of Company Common Stock will bear with one or all of the following restrictive
legends:
(i)
THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR THE SECURITIES LAWS OF ANY
STATE AND MAY NOT BE OFFERED, SOLD, HEDGED, PLEDGED OR OTHERWISE TRANSFERRED
UNLESS AND UNTIL REGISTERED UNDER SAID ACT OR, IN THE OPINION OF LEGAL COUNSEL
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ISSUER AND THE TRANSFER
AGENT, SUCH OFFER, SALE, HEDGE, PLEDGE OR OTHER TRANSFER IS EXEMPT FROM SUCH
REGISTRATION;

(ii)
any legend required by the securities laws of any state.

     4.6 The Act. Holder understands that this Warrant and the Shares issuable
upon exercise hereof have not been registered under the Act in reliance upon a
specific exemption therefrom, which exemption depends upon, among other things,
the bona fide nature of the Holder's investment intent as expressed herein.
Holder understands that any Shares issued upon any exercise hereof must be held
indefinitely unless subsequently registered under the Act and qualified under
applicable state securities laws, or unless exemption from such registration and
qualification are otherwise available.  Holder is aware of the provisions of
Rule 144.
4.7 No Voting Rights. Holder, as a Holder of this Warrant, will not have any
voting rights until the exercise of this Warrant, to the extent the Holder
receives Common Stock upon such exercise.
     4.8 Affiliate Status. Holder is not an "affiliate" (as defined in Rule 144
under the Securities Act) of the Company and has not been an "affiliate" (as
defined in Rule 144 under the Securities Act) of the Company within the three
months immediately preceding the issuance of this Warrant.
     4.9 No Other Representations and Warranties. Holder acknowledges that,
except as set forth in Section 3, neither the Company nor any director, officer,
employee, agent or representative of the Company makes any representation or
warranty, either express or implied, concerning the shares of Common Stock or
the transactions contemplated by this Warrant. Nothing in this Section 4.9 will
affect the representations and warranties in the Stock Purchase Agreement or
that certain Exclusive License Agreement of even date herewith.
Exh 10.3 Page 7

--------------------------------------------------------------------------------

SECTION 5.  MISCELLANEOUS.
         5.1 Term. This Warrant is exercisable at any time and from time to time
on or before 5:00 PM, Eastern Time, on the Expiration Date and shall be void
thereafter.
         5.2 Compliance with Securities Laws on Transfer. This Warrant and the
Shares issued upon exercise of this Warrant, if any (and the securities
issuable, directly or indirectly, upon conversion of the Shares, if any) may not
be offered, sold, hedged, pledged or otherwise transferred in whole or in part
except in compliance with applicable federal and state securities laws by all
parties to such offer, sale, hedge, pledge or other transfer (including, without
limitation, the delivery of investment representation letters and legal opinions
reasonably satisfactory to the Company, as reasonably requested by the Company).
         5.3 Transfer of Warrant.   Without the express prior written consent of
the Company, the Holder may not Transfer this Warrant to any Person other than
to an Affiliate or in connection with the Transfer of Registrable Securities not
prohibited under the Stock Purchase Agreement.  Any Transfer in violation of
this Section 5.3 shall be void and of no force or effect.   In the event that
the Company consents to any Transfer requested by the Holder to any Person (a
"Proposed Transferee"), such Transfer shall be conditioned upon the receipt of
an opinion of counsel reasonably satisfactory to the Company that such Transfer
to a Proposed Transferee would not result in a violation of the provisions of
the Securities Act and applicable state securities laws.  Each Holder of this
Warrant and any Shares issued upon exercise of this Warrant, by taking or
holding the same, consents to and agrees to be bound by the provisions of this
Section 5.3, and to the execution of an Assignment substantially in the form of
Appendix 2.  For the purposes of this Section 5.3, the term "Transfer" shall
mean to dispose of or part with all or any portion of an interest (legal or
equitable) by any means, direct or indirect, absolute or conditional, voluntary
or involuntary, including, but not limited to, by sale, assignment, disposition,
court order, operation of law, dissolution, merger, consolidation, division,
spin-off, dividend, distribution, equitable or other distribution after divorce
or separation, settlement, exchange, waiver, abandonment, gift, alienation,
bequest, pledge, hypothecation, encumbrance or disposal.
       5.4 Transfer Tax. Holder will pay any applicable transfer, stamp and
other similar taxes that may be imposed in respect of the issuance of this
Warrant or in respect of the issuance of Common Stock upon exercise of this
Warrant.
       5.5  Beneficial Ownership. Notwithstanding anything to the contrary in
this Warrant, except with the prior written consent of the Company, during the
Lock-Up Period as defined in the Stock Purchase Agreement, in no event shall the
Holder be entitled to receive, or shall be deemed to receive, any Shares if,
immediately upon giving effect to such receipt of such Shares, the "beneficial
ownership" (within the meaning of Section 13 of the Exchange Act and the rules
promulgated thereunder) of Shares by Holder, any of its affiliates subject to
aggregation with Holder for purposes of the "beneficial ownership" test under
Section 13 of the Exchange Act and all persons who may form a "group" (within
the meaning of Rule 13d-5(b)(1) under the Exchange Act) with Holder with respect
to "beneficial ownership" of any Shares would be equal to or greater than 14.9%
or more of the outstanding shares of Common Stock on the date of determination.
Exh 10.3 Page 8

--------------------------------------------------------------------------------

       5.6 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given if so given) by hand delivery, email, facsimile,
cable, telecopy or mail (registered or certified, postage prepaid, return
receipt requested) to the respective parties hereto addressed as follows:
If to the Company:
CytRx Corporation
11726 San Vicente Boulevard, Suite 650
Los Angeles, California 90049
Attention: John Caloz, Chief Financial Officer
Facsimile: 310-826-6139
Email: jcaloz@cytrx.com
With a copy to (which shall not constitute notice):
Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, New York 10036
Attention: Marie L. Gibson, Esq. and Matthew Zisk, Esq.
Richard J. Grossman
Facsimile: (212) 735-2000
Email: marie.gibson@skadden.com and matthew.zisk@skadden.com
If to the Holder:
NantCell, Inc.
9920 Jefferson Boulevard
Culver City, California 90232
Attention: General Counsel
Facsimile: (310) 853-7401
Email: ckim@nantworks.com
Exh 10.3 Page 9

--------------------------------------------------------------------------------

        5.7 Amendment; Waiver. This Warrant may be amended only by a written
instrument duly executed by the parties hereto or their respective permitted
successors or assigns. This Warrant and any term hereof may be changed, waived,
discharged or terminated (either generally or in a particular instance and
either retroactively or prospectively) only by an instrument in writing signed
by the party against which enforcement of such change, waiver, discharge or
termination is sought.
        5.8 Counterparts; Facsimile/Electronic Signatures. This Warrant may be
executed in counterparts, all of which together shall constitute one and the
same agreement. Any signature page delivered electronically or by facsimile
shall be binding to the same extent as an original signature page with regards
to any agreement subject to the terms hereof or any amendment thereto.
        5.9 Governing Law; Consent to Jurisdiction. This Warrant shall be
governed by, and construed and enforced in accordance with, the laws of the
State of California without regard to its choice of law principles to the extent
that the application of the laws of another jurisdiction would be required
thereby. Each party hereby irrevocably and unconditionally (a) submits, for
itself and its property, to the exclusive jurisdiction and venue of the State
and Federal Courts in the County of Los Angeles in the State of California (as
applicable, the "California Courts"), and any appellate court from any decision
thereof, in any suit, action or other proceeding with respect to the subject
matter of this Warrant (each, a "Proceeding"), including the negotiation,
execution or performance of this Warrant and agrees that all claims in respect
of any such Proceeding shall be heard and determined in the California Courts,
(b) waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any
Proceeding with respect to the subject matter of this Warrant or the
negotiation, execution or performance of this Warrant in the California Courts,
including any objection based on its place of incorporation or domicile, (c)
waives, to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such Proceeding in any such court and
(d) agrees that a final judgment in any such Proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by applicable law.
         5.10 Headings. The headings in this Warrant are for purposes of
reference only and shall not limit or otherwise affect the meaning of any
provision of this Warrant.
         5.11 Business Days and Trading Days. "Business Day" is any day other
than a Saturday, Sunday or nationally recognized holiday. "Trading Day" is any
day on which (a) there is no Market Disruption Event (as defined below) and (b)
The Nasdaq Global Select Market or, if the Common Stock is not listed on The
Nasdaq Global Select Market, the principal other securities exchange on which
Common Stock is then listed is open for trading or, if the Common Stock is not
so listed, any Business Day. For these purposes, a "Trading Day" includes only
those days that have a scheduled closing time of 4:00 p.m. (New York City time)
or the then-standard closing time for regular trading on the relevant exchange
or trading system. "Market Disruption Event" means (i) a failure by the primary
exchange or quotation system on which the Common Stock trades or is quoted to
open for trading during its regular trading session or (ii) the occurrence or
existence for more than one half-hour period in the aggregate on any Trading Day
for the Common Stock of any suspension or limitation imposed on trading (by
reason of movements in price exceeding limits permitted by The Nasdaq Global
Select Market or otherwise) in the Common Stock or in any options, contracts or
future contracts relating to the Common Stock, and such suspension or limitation
occurs or exists at any time before 1:00 p.m. (New York City time) on such day.
[Remainder of page left blank intentionally; signature page follows]
Exh 10.3 Page 10

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Warrant to be executed by their
duly authorized representatives effective as of the Issue Date.


CYTRX CORPORATION
By:   /s/ Steven Kriegsman
 Name: Steven Kriegsman
 Title:Chief Executive Officer
NANTCELL, INC.
By:    /s/Patrick Soon-Shiong
 Name: Patrick Soon-Shiong
 Title:Chief Executive Officer


Exh 10.3 Page 11

--------------------------------------------------------------------------------



APPENDIX 1
NOTICE OF EXERCISE
TO: CYTRX, INC.


(1)
          The undersigned hereby elects to purchase ________ Shares of the
Company pursuant to the terms of the attached Warrant, and tenders herewith
payment of the applicable exercise price, together with all applicable transfer
taxes, if any.

         (2) Payment shall take the form of (check applicable box):
[  ] in lawful money of the United States; or
[  ]  the cancellation of such number of Shares as is necessary, in accordance
with the formula set forth in Section 1.1, to exercise this Warrant with respect
to the maximum number of Shares purchasable pursuant to the cashless exercise
procedure set forth in Section 1.1.
                                    (3) Please issue a certificate or
certificates representing said Shares in the name of the undersigned or in such
other name as is specified below:
_______________________________




The Shares shall be delivered to the following DWAC Account Number or by
physical delivery of a certificate to:


_______________________________


_______________________________


_______________________________


[SIGNATURE OF HOLDER]


Name of Investing Entity:
________________________________________________________________________
Signature of Authorized Signatory of Investing Entity:
_________________________________________________
Name of Authorized Signatory:
___________________________________________________________________
Title of Authorized Signatory:
____________________________________________________________________
Date:
________________________________________________________________________________________
Exh 10.3 Page 12

--------------------------------------------------------------------------------

APPENDIX 2
ASSIGNMENT
For value received, [__________] hereby sells, assigns and transfers in
accordance with that certain Warrant issued by CYTRX CORPORATION (the
"Company"), on July 27, 2017 (the "Warrant"), together with all rights, title
and interest therein.



Name:
[WARRANTHOLDER TRANSFEREE]

Address:


Tax ID:





   
 
[____________]
               
By: 
         
Name: 
         
Title: 
     
Date: 
   



By its execution below, and for the benefit of the Company, [WARRANTHOLDER
TRANSFEREE] makes each of the representations and warranties set forth in
Section 4 of the Warrant and agrees to all other provisions of the Warrant as of
the date hereof.

   
[WARRANTHOLDER TRANSFEREE]
         
By: 
         
Name: 
         
Title: 





Exh 10.3 Page 13